(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
PoR cuanto, el 9 de junio de 1938 la Corte de Distrito de Are-eibo dictó sentencia en el caso arriba expresado declarando con lugar la demanda de tercería interpuesta por Durlacb Bros., Inc.;
PoR cuanto, el 8 de julio siguiente los demandados interpusie-ron recurso de apelación para ante este Tribunal, habiéndose apro-bado por el juez sentenciador la transcripción de evidencia el 31 de mayo de 1939;
PoR cuanto, el 8 de julio de 1939 la demandante en tercería ra-dicó una moción en este Tribunal interesando se desestime la apela-ción por no haberse radicado hasta dicha fecha el legajo de sentencia y transcripción de evidencia, y por el fundamento adicional de ser frívolo el recurso, acompañando a su moción copias certificadas de la sentencia, escrito de apelación y orden aprobatoria de la trans-cripción de evidencia, certificando además el Secretario de la corte inferior que hasta el 4 de noviembre de 1939, fecha de dichas certi-ficaciones, los demandados apelantes no le habían entregado certifi-cación de los documentos constitutivos del legajo de sentencia auto-rizada por los abogados de las partes, ni habían solicitado de dicho funcionario la aludida certificación satisfaciendo los derechos corres-pondientes;
Por cuanto, señalada la vista de dicha moción para el 6 cjel actual sólo compareció la representación de la demandante apelada §• sostener su moción, no asistiendo los demandados apelantes a opo-nerse ;
Por tanto, vista la moción y documentos que se acompañan, de los que aparece que al radicarse aquélla ya había transcurrido con exceso el término legal para perfeccionar el recurso, sin que hasta la fecha lo hayan verificado los apelantes, se desestima la apelación por ese solo fundamento y no por el de frivolidad, toda vez que no se ha acompañado la evidencia que nos permita resolver si el recurso es o no frívolo.